67 So.3d 471 (2011)
STATE ex rel. Joseph BROWN
v.
STATE of Louisiana.
No. 2010-KH-2237.
Supreme Court of Louisiana.
July 13, 2011.
The application is transferred to the district court with instructions to the district judge to act on relator's application for post-conviction relief as relator shows by Inmates' Request for Legal/Indigent Mail receipt that the application was submitted on or about December 17, 2009. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.